IN THE
                         TENTH COURT OF APPEALS

                                No. 10-20-00023-CR

JAY VINCENT HOPWOOD, JR.,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2008-1657-C2


                         MEMORANDUM OPINION

      Jay Vincent Hopwood, Jr. appeals the trial court’s denial of Hopwood’s “Motion

for Nunc Pro Tunc Judgement.”

      We do not have appellate jurisdiction of the denial of a motion for judgment nunc

pro tunc. Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. dism'd). The

appropriate remedy to obtain review of the denial of a nunc pro tunc motion is by a

petition for writ of mandamus. Ex parte Forooghi, 185 S.W.3d 498 (Tex. Crim. App. 2006)
(Johnson, J., concurring statement); see also Ex parte Ybarra, 149 S.W.3d 147, 149 (Tex. Crim.

App. 2004).

           Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P.

43.2(f).

           Hopwood may file a motion for rehearing with this Court within 15 days after this

opinion and judgment are rendered if he believes this opinion and judgment are

erroneously based on inaccurate information or documents. See TEX. R. APP. P. 49.1. If

Hopwood desires to have the decision of this Court reviewed by filing a petition for

discretionary review, that petition must be filed with the Court of Criminal Appeals

within 30 days after either the day this Court's judgment was rendered or the day the last

timely motion for rehearing was overruled by this Court. See TEX. R. APP. P. 68.2(a).



                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed January 22, 2020
Do not publish
[CR25]




Hopwood v. State                                                                        Page 2